United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-1427
                          ___________________________

                                  Charles Chambers

                        lllllllllllllllllllllPetitioner - Appellant

                                            v.

                                Jay Cassady, Warden

                        lllllllllllllllllllllRespondent - Appellee
                                        ____________

                      Appeal from United States District Court
                  for the Western District of Missouri - Springfield
                                   ____________

                               Submitted: May 2, 2016
                                Filed: May 5, 2016
                                   [Unpublished]
                                  ____________

Before MURPHY, MELLOY, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      Missouri inmate Charles Chambers--who is serving a 10-year state prison
sentence for second-degree robbery--filed a 28 U.S.C. § 2254 petition claiming that
the state trial court lacked jurisdiction to accept his guilty plea. During the
proceedings below, Chambers filed a motion under the All Writs Act, see 28 U.S.C.
§ 1651, requesting a temporary restraining order and injunctive relief related to prison
policies on legal assistance and supplies. He appeals the district court’s1 interlocutory
order denying his motion.

       The denial of a temporary restraining order is not immediately appealable. See
Hamm v. Groose, 15 F.3d 110, 112-13 (8th Cir. 1994). While we have jurisdiction
to review the denial of injunctive relief, see 28 U.S.C. § 1292(a)(1), we find no abuse
of discretion in the district court’s ruling. First, the requested injunction and
Chambers’s section 2254 petition concerned different subject matter. See Devose v.
Herrington, 42 F.3d 470, 471 (8th Cir. 1994). Second, relief under the All Writs Act
is only available to parties who lack an adequate alternative remedy, see In re Montes,
677 F.2d 415, 416 (5th Cir. 1982) (per curiam); and an action under 42 U.S.C. § 1983
is available to a prisoner who claims that prison policies on legal assistance and
supplies have resulted in a denial of access to the courts and have caused an actual
injury to the prisoner. See Lewis v. Casey, 518 U.S. 343, 351 (1996).

      Accordingly, we affirm. Chambers’s motion for leave to proceed in forma
pauperis on appeal is granted, and his motion to stay is denied as moot.
                       ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.

                                          -2-